The finding of facts and conclusions prescribed by section 7578 of the Code in cases under the Workmen's Compensation Act has an analogy in the special finding of fact under section 9500, in actions at law. The statute contemplates, not a recital of the evidence, with its conflicting lights and tendencies, but a determination by the trial judge of the facts established by the evidence, responsive to the issues presented, with the conclusion as to whether the facts found establish or fail to establish the liability asserted; and there should be a finding of every fact necessary to sustain the judgment of the court. Brock v. Louisville  Nashville R. R. Co., 114 Ala. 431, 21 So. 994; McCarley v. White, 154 Ala. 295,45 So. 155; Sloss-Sheffield Steel  Iron Co. v. Keefe,216 Ala. 379, 113 So. 400.
This finding of fact and conclusions of the trial court, in a proceeding under the Workmen's Compensation Act, unlike the finding in an ordinary action at law, are made conclusive as between the parties, by the statute, subject to a limited review by certiorari. Hardisty v. Woodward Iron Co., 214 Ala. 256,107 So. 837; Paramount Coal Co. v. Williams, 214 Ala. 394,108 So. 70.
The finding of fact and conclusion of the trial judge, entered upon the minutes of the court in the case at bar, are in substantial compliance with the statute, and the question presented is whether there is any legal evidence to sustain the finding and conclusion that the injury received by the workman in no way contributed to his death.
The testimony of Dr. Posey is more than the testimony of a mere expert. He treated the deceased workman from the time of his injury up until a short time before his death, not only for the injury, but for other serious ailments, and his testimony tends to show that the workman had substantially recovered from the injuries received as the result of an accident in the course of his employment, and that his death resulted solely from other causes. This evidence is sufficient on review here to sustain the finding of fact on the only controverted issue in the case and the conclusion of defendant's nonliability. Hardisty v. Woodward Iron Co., supra.
The writ of certiorari is denied, and the judgment is affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.